February    28,   1972


Honorable Robert E. Stewart                  Opinion No. M-1089
Banking Commissioner of Texas
John H. Reagan State Office Bldg.            Re: Legality of paying compen-
Austin, Texas  78701                             sation for the services of
                                                 the citizen member of the
                                                 State Banking Board, and
Dear Mr. Stewart:                                related questions.

       You have requested an opinion of this office as to whether the
citizen member of the State Banking Board can be legally compensated
for his services and, if so, from what source and for how much.

      The State Banking Board, as established by Chapter I, Article
15 of the Banking Code of 1943, included the Banking Commissioner,
the State Treasurer and the Attorney General.    In 1963, Section 12 of
Senate Bill No. 318 of the 58th Legislature substituted a citizen member
for the Attorney General on the State Banking Board. The change deleted
the Attorney General and inserted the following:

            “The State Banking Board shall consist of one
            (1) citizen of the state, appointed by the Governor
            with the advice and consent of the Senate, who
            shall serve for a term of two (2) years, . . . ”

      In 1971, the 62nd Legislature, by enactment of Senate Bill No.
1002, amended Chapter I, Article 15 of the Banking Code of 1943 to
read, in part, as follows:

            “The State Banking Board shall consist of three
            (3) members, to wit: the Banking Commissioner,
            who shall serve as Chairman; the State Treasurer;
            and a citizen of this State, who shall represent
            the interests of the general public, and who shall
            be appointed by the Governor for a term of two
            (2) years with the advice and consent of the Senate. ”



                                    -5319-
Honorable Robert E. Stewart, page 2          (M-1089)




       Section 18 of the above mentioned Senate Bill No. 318 makes the
following provision with respect to reimbursement of citizen members
for their expenses in the performance of their duties as members of
Boards and Commissions:

           “Sec. 18. The citizen members replacing the
           Attorney General on the Boards and Commissions
           amended by this Act shall be reimbursed for
           their actual meals, lodging and incidental ex-
           penses when performing their duties as members
           of their respective Boards at all official meetings
           of the Board on the same basis as is provided for
           members of the Legislature serving on Boards,
           Councils, Committees or Commissions,        provided,
           however, that the travel expenses herein provided
           shall not be paid but for fifteen (15) meetings of
           such Boards per year.     Each member shall make
           out under oath an itemized statement of the number
           of days engaged in attending official meetings of the
           Board and the amount of expenses when presenting
           same for payment. ” (Emphasis added)

       The basis of expense reimbursement provided for members of the
Legislature serving on Boards, Councils, Committees or Commissions
referred to above was set out in Section 16 d, Exceptions to the Per
Diem and Travel Allowances in the then current Appropriation Bill and
was re-enacted by the 62nd Legislature as Section 15 c, Exceptions to
Per Diem and Travel Allowance, to the now current Appropriation Bill
and reads as follows:

            “c. Members of the Legislature who serve on
            any board, council, committee or commission
            shall receive actual expenses for meals, lodging,
            and incidental expenses when traveling on official
            business inside and outside the State. Claims
            for reimbursements of such expenses shall be
            presented on forms prescribed by the Comptroller.

            “When traveling on official business inside the
            State, such members of the Legislature shall be
            reimbursed for mileage on the same basis as


                                 -5320-
    ,


.


        Honorable Robert E. Stewart, page 3.          (M-1089)



                    is provided in this Act for other State officials
                    and employees; and it is further provided that
                    the same mileage rates shall apply to necessary
                    travel to points within the State other than the
                    seat of government.    For necessary travel on
                    official business outside the State, such members
                    of the Legislature shall be reimbursed for the
                    actual cost of commercial transportation except
                    that such cost shall not include Federal taxes
                    from which such officials are exempt, or at the
                    same mileage rate as prescribed above in this
                    paragraph where a personally owned automobile
                    or airplane is used for such travel. ”

               The claim forms provided by the Comptroller’s    Office do not
        provide for compensation for services but are limited to actual ex-
        penses incurred.    The authority to pay such actual expenses for
        travel, etc. of the citizen member, while engaged in the official
        performance of duty under law, is a reasonable and necessary
        incident to committee service and such expenses are distinguishable
        in law from salary or compensation.     Attorney General Opinion
        No. C-528 (1965).

               It is the opinion of this office that the citizen member of the
        Banking Board can only receive actual expenses for meals; lodging,
        and expenses when traveling on official business of the Banking Board
        and may not be compensated for services rendered to the Board, there
        being no statutory provision for the payment of compensation for such
        member’s services to the Board. See Attorney General Opinion No.
        C-127 (1963). Since the first part of your question is answered in the
        negative, the related question as to the source and amount of any such
        compensation is not answered.

                                       SUMMARY

                       The citizen member of the State Banking Board
                    may not be compensated for services rendered by
                    him to the Board but may be compensated for
                    actual expenses for travel, meals, and lodging,
                    etc.



                                          -5321-
                                                   L




Honorable Robert E. Stewart, page 4    (M-10.89)




Prepared by James Hackney
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Jim Swear ingen
S. J. Aronson
Roland Allen
R. D. Green

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -5322-